                  IN THE UNITED STATES DISTRICT COURT FOR THE
                          MIDDLE DISTRICT OF TENNESSEE
                              NASHVILLE DIVISION

 UNITED STATES OF AMERICA                        )
                                                 )
                                                 )    NO. 3:18-cr-00331
 v.                                              )
                                                 )    JUDGE RICHARDSON
                                                 )
 GARY MCCREE                                     )


                                 MEMORANDUM OPINION

       Pending before the Court is Defendant’s Motion for Compassionate Release (Doc. No. 64,

“Motion”). Via the Motion, Defendant seeks a reduction of his 30-month sentence and immediate

release from the custody of the Bureau of Prisons (“BOP”), pursuant to 18 U.S.C. §

3582(c)(1)(A)(i). Like many other federal inmates in this district and around the country,

Defendant claims that the ongoing COVID-19 pandemic, as applied to his specific health profile,

satisfies the requirement of “extraordinary and compelling reasons” necessary for this Court to

grant “compassionate release” under Section 3582(c)(1)(A)(i), and that compassionate release is

otherwise appropriate in his case. The Government has filed a response in opposition (Doc. No.

68, “Response”), arguing that Defendant has not shown as required “extraordinary and compelling

reasons” for compassionate release or that he is not a danger to the safety of other persons, and

that other applicable considerations counsel strongly against compassionate release.

                                        BACKGROUND

        On November 28, 2018, an Indictment was filed in this Court charging Defendant with

three felonies: Conspiracy to Distribute Oxymorphone, a Schedule II controlled substance, in

violation of 21 U.S.C. § 841(a)(1) (Count One), Possession with Intent to Distribute

Oxymorphone, in violation of 21 U.S.C. § 841(a)(1) (Count Two), and Possession of a Firearm by




      Case 3:18-cr-00331 Document 73 Filed 10/29/20 Page 1 of 18 PageID #: 561
a Convicted Felon, in violation of 18 U.S.C. §§ 922(g)(1) and 924 (Count Three). (Doc. No. 3).

On August 28, 2019, Defendant pled guilty to all three counts pursuant to a binding plea agreement

submitted under Federal Rule of Criminal Procedure 11(c)(1)(C). (Doc. No. 42). More specifically,

the agreed sentence was for 30 months in the custody of BOP followed by 3 years of supervised

release. (Id.).

        The United States Sentencing Guidelines range for Defendant was 46 to 57 months.

(Presentence Investigation Report at ¶ 82). On March 4, 2020, the Court accepted the binding plea

agreement; and consistent with that agreement sentenced Defendant to serve 30 months of

imprisonment followed by 3 years of supervised release. (Doc. Nos. 56, 57). According to BOP,

Defendant’s release date is April 8, 2022. See Federal Inmate Locator, Bureau of Prisons,

https://www.bop.gov/inmateloc/ (last accessed Oct. 26, 2020).

                    LEGAL STANDARDS FOR “COMPASSIONATE RELEASE”

       Under 18 U.S.C. § 3582(c)(1)(A), as modified by the Section 603(b)(1) First Step Act of

2018, P.L. 115-391, 132 Stat. 5239,1 the district court may under certain circumstances grant a

defendant’s motion for compassionate release if what the Court will call the “exhaustion

requirements” have been satisfied—i.e., “[either] the defendant has fully exhausted all

administrative rights to appeal a failure of [BOP] to bring a motion [for compassionate release] on

the defendant’s behalf or [there has been a] lapse of 30 days since the receipt of such a request [for


        1
            That paragraph of Section 603 provides:

         (b) INCREASING THE USE AND TRANSPARENCY OF COMPASSIONATE
        RELEASE.—Section 3582 of title 18, United States Code, is amended—
                 (1) in subsection (c)(1)(A), in the matter preceding clause (i), by inserting after ‘‘Bureau
        of Prisons,’’ the following: ‘‘or upon motion of the defendant after the defendant has fully exhausted
        all administrative rights to appeal a failure of the Bureau of Prisons to bring a motion on the
        defendant’s behalf or the lapse of 30 days from the receipt of such a request by the warden of the
        defendant’s facility, whichever is earlier . . .”




    Case 3:18-cr-00331 Document 73 Filed 10/29/20 Page 2 of 18 PageID #: 562
BOP to file such a motion] by the warden of the defendant’s facility, whichever is earlier.”

         Once it properly can act on a motion brought under 18 U.S.C. § 3582(c)(1)(A), the district

court can reduce a sentence under that provision (for any defendant younger than 70 years old)2

only if it finds extraordinary and compelling reasons to do so. See 18 U.S.C. § 3582(c)(1)(A)(i).

The defendant bears the burden of showing that “extraordinary and compelling reasons” exist to

justify release under the statute. United States v. Hayward, No. CR 17-20515, 2020 WL 3265358,

at *1 (E.D. Mich. June 17, 2020). And the Court does not write on a clean slate in considering

what qualifies as “extraordinary and compelling reasons.”

        Congress tasked the Sentencing Commission with promulgating “general policy statements

regarding . . . the appropriate use of . . . the sentence modification provisions set forth in [section]

3582(c) of title 18. . . .” 28 U.S.C. § 994(a)(2)(C). Congress directed the Sentencing Commission,

in promulgating these policy statements, to “describe what should be considered extraordinary and

compelling reasons for sentence reduction, including criteria to be applied and a list of specific

examples.” 28 U.S.C. § 994(t). In response to these congressional instructions, the Sentencing

Commission promulgated U.S.S.G. § 1B1.13, and its application note, which collectively comprise

the policy statement(s).

             Practitioners of federal criminal law are accustomed to treating the Sentencing

Commission’s policy statements as advisory only (especially in the aftermath of United States v.

Booker, 543 U.S. 220 (2005)). They are exactly that in the context of a defendant’s original

sentencing—but not in the context of a motion under Section 3582(c)(1)(A). In the latter context,

they are by statute mandatory, inasmuch as Congress has prohibited courts from granting a


         2
          This subparagraph provides an alternative ground for relief for defendants who are at least 70 years of age.
See 18 U.S.C. § 3582(c)(1)(A). It is inapplicable here, however, because Defendant is only 38.




    Case 3:18-cr-00331 Document 73 Filed 10/29/20 Page 3 of 18 PageID #: 563
sentencing reduction unless “such a reduction is consistent with applicable policy statements

issued by” the Sentencing Commission. 18 U.S.C. § 3582(c)(1)(A).3

             Together, U.S.S.G. § 1B1.13 and its application note do two things that are relevant here.

First, they define, in Application Note 1, “extraordinary and compelling circumstances” to apply

in (and only in) situations falling within one or more of five separate and particular categories,

which the Court discusses below. See U.S.S.G. § 1B1.13 n.1(A)(i)-(ii), (B), (C) & (D).4 Second,

they prescribe additional requirements for obtaining a sentence reduction where the defendant does

meet the threshold requirement of “extraordinary and compelling circumstances.”5 Specifically,

for a defendant not yet 70 years old (such as Defendant), the court may reduce a sentence if (1)

extraordinary and compelling reasons warrant a reduction, and (2) the defendant is not a danger to

the safety of any other person or to the community, and (3) the reduction is consistent with the

policy statement. See U.S.S.G. § 1B1.13(1)(A), (2) and (3). The Application Note indicates the

third requirement may be redundant of the first two, inasmuch as it states that “any reduction made

. . . for the reasons set forth in subdivisions (1) and (2) [i.e., U.S.S.G. § 1B1.13(1) & (2)] is

consistent with this policy statement.” Id. at n.5.6


         3
           In Booker, the Supreme Court found unconstitutional (i.e., violative of the Sixth Amendment) Congress’s
directive that the Sentencing Guidelines are generally what was referred to as “mandatory,” meaning that sentence
generally had to be imposed within the guideline range calculated using the Sentencing Guidelines. To say the least,
this limited Congress’s ability to make anything about the Sentencing Guidelines mandatory in the context of an
original sentencing. But such limitations do not exists in the context of a motion for sentence reduction under Section
3582(c)(1)(A), wherein the Sixth Amendment concerns driving the Booker decision are entirely absent.

         4
           The Application Note also contains various other instructions for considering whether extraordinary and
compelling circumstances exist. Such instructions need not be discussed here, as the Court herein resolves the Motion
without any need to refer to them.

         5
            It is important to note that these other requirements—being, after all, requirements—are mandatory. That
is to say, a defendant is not eligible for compassionate release merely because there are “extraordinary and compelling
reasons” within the meaning of Application Note 1(A).
         6
           Like many redundancies, this one may seem odd due to its apparent unnecessariness. But it seems motivated
by the valid desire to ensure that the Sentencing Commission’s criteria for a sentencing reduction expressly both: (a)




    Case 3:18-cr-00331 Document 73 Filed 10/29/20 Page 4 of 18 PageID #: 564
         If the court does find these (two or three depending on how one looks at it) requirements

satisfied, the defendant has met the basic eligibility for compassionate release. But even then, the

Court does not automatically or necessarily grant the motion for a reduction; instead, it may, after

considering the factors set forth in 18 U.S.C. § 3553(a), reduce the term of imprisonment (and may

impose a term of probation or supervised release that does not exceed the unserved portion of the

original term of imprisonment). See 18 U.S.C. § 3582(c)(1)(A). As the Sixth Circuit recently

explained:

        Statutory Requirement Two: Before granting a reduced sentence, the court next
        must “find[ ]” “that such a reduction is consistent with applicable policy statements
        issued by the Sentencing Commission[.]” 18 U.S.C. § 3582(c)(1)(A). This factor
        thus leads us right back to § 1B1.13. Beyond the extraordinary-and-compelling-
        reasons requirement, this policy statement also requires a district court to find that
        “the defendant is not a danger to the safety of any other person or to the community,
        as provided in 18 U.S.C. § 3142(g),” and that “the reduction is consistent with this
        policy statement.” U.S.S.G. § 1B1.13(2)–(3).

        Statutory Requirement Three: Even if a district court finds that extraordinary and
        compelling reasons exist and that a sentence reduction comports with § 1B1.13, the
        court may not grant the reduction before “considering the factors set forth in section
        3553(a) to the extent that they are applicable[.]” 18 U.S.C. § 3582(c)(1)(A). These
        ubiquitous factors consider such things as the characteristics of the defendant, the
        nature of the offense, and various penological goals, such as the need to promote
        respect for law and to protect the public. Id. § 3553(a)(1)–(2).

        This last requirement confirms an overarching point: The district court has
        substantial discretion. The statute says that the district court “may” reduce a
        sentence if it finds the first two requirements met; it does not say that the district
        court must do so. See United States v. Keefer, ––– F. App’x ––––, [No. 19-6271],
        2020 WL 6112795, at *3 (6th Cir. Oct. 16, 2020). Even if those conditions are met,
        therefore, a district court may still deny relief if it finds that the “applicable” §
        3553(a) factors do not justify it.

United States v. Ruffin, --F.3d--, No. 20-5748, 2020 WL 6268582, at *4 (6th Cir. Oct. 26, 2020).




included the congressional requirement, discussed below, that any reduction be “consistent with applicable policy
statements issued by” the Sentencing Commission; and (b) clarified that the required consistency involved nothing
more than satisfaction of U.S.S.G. § 1B1.13(1) & (2).




    Case 3:18-cr-00331 Document 73 Filed 10/29/20 Page 5 of 18 PageID #: 565
        The (familiar) sentencing factors set forth in Section 3553(a) include:

               (1) the nature and circumstances of the offense and the history and
                   characteristics of the defendant;

               (2) the need for the sentence imposed—
                       (A) to reflect the seriousness of the offense, to promote respect for
                       the law, and to provide just punishment for the offense;
                       (B) to afford adequate deterrence to criminal conduct;
                       (C) to protect the public from further crimes of the defendant; and
                       (D) to provide the defendant with needed educational or vocational
                       training, medical care, or other correctional treatment in the most
                       effective manner;

               (3) the kinds of sentences available;

               (4) the kinds of sentence and the sentencing range established for—
                       (A) the applicable category of offense committed by the applicable
                       category of defendant as set forth in the . . .
                               i) [United States Sentencing Guidelines, (“U.S.S.G.”)]—
                               ii) [in effect at the time of sentencing]

               (5) any pertinent policy statement—
                       A) issued by the Sentencing Commission pursuant to section
                       994(a)(2) of title 28, United States Code; and
                       B) [and in effect at the time of sentencing]

               (6) the need to avoid unwarranted sentence disparities among defendants
               with similar records who have been found guilty of similar conduct; and

               (7) the need to provide restitution to any victims of the offense.

18 U.S.C. § 3553(a).

       Relevant to factor number (5), as discussed above, the Sentencing Commission has issued

a binding policy statement regarding reduction of a term of imprisonment under Section

3582(c)(1)(A). See U.S.S.G. § 1B1.13. As further mentioned above, Application Note 1 to

U.S.S.G. § 1B1.13 speaks to what constitutes “extraordinary and compelling reasons,” identifying




   Case 3:18-cr-00331 Document 73 Filed 10/29/20 Page 6 of 18 PageID #: 566
five categories of situations where such reasons may be found to exist. Two of the five involve the

defendant’s medical condition, i.e.: (i) the defendant is suffering from a terminal illness; or (ii) the

defendant is suffering from a serious physical or medical condition, or serious functional or

cognitive impairment, or deteriorating physical or mental health due to the ageing process, that

substantially diminishes the defendant’s ability to provide self-care within the environment of a

correctional facility and from which he or she is not expected to recover. See U.S.S.G. § 1B1.13

n.1(A). The next two categories relate to defendants over 65 and defendants with particular grave

family circumstances, respectively; they are not applicable to the instant Motion.

      As for the last of the five categories (sometimes referred to as the “residual” or “catchall”

provision), the Application Note describes it as encompassing the situation where, “[a]s

determined by the Director of the Bureau of Prisons, there exists in the defendant’s case an

extraordinary and compelling reason other than, or in combination with, the reasons described in

subdivisions (A) through (C).” U.S.S.G. § 1B1.13 n.1(D) (emphasis added).

                            THE PARTIES’ RESPECTIVE POSITIONS

        In the Motion, Defendant relies on the prevailing COVID-19 pandemic and his medical

condition (i.e., asthma). (Doc. No. 64 at 4). Defendant asserts that his asthma places him “at high

risk for suffering severe consequences from COVID-19[.]” (Id.). He claims that “[w]ith his asthma

and the danger posed by COVID-19, [Defendant] cannot care for himself safely in his prison

environment.” (Id. at 8). He also asserts that this “is especially true in light of the conditions at his

facility, making social distancing impossible and the spread of the virus likely.” (Id. at 9). As a

result, he claims, he has shown “extraordinary and compelling reasons” for his compassionate

release under Application Note 1(A)(ii)(I). (Id. at 7-10). Defendant also maintains that he would

not pose a danger to anyone if released, because his offenses were non-violent and his possession




    Case 3:18-cr-00331 Document 73 Filed 10/29/20 Page 7 of 18 PageID #: 567
of the two guns and marijuana in this case was merely of a “temporary nature.”7 (Id. at 10, Doc.

No. 72 at 5).

        Defendant also argues that the Section 3553(a) factors support granting the Motion. (Doc.

No. 64 at 10-11). Defendant contends that because his offenses were non-violent, the “nature and

circumstances of the offense and the history and characteristics” of Defendant weigh in favor

granting the Motion. (Id. at 11). Defendant also asserts that the need to provide Defendant with

needed educational or vocational training, medical care, or other correctional treatment in the most

effective manner weighs in favor of his release, because the Court ordered substance-abuse

treatment as a condition of supervised release and because he would, if released, be able to obtain

such treatment in the most effective manner. (Id.).

        In contemplation of the Court granting his Motion, Defendant also offers a proposed

release plan: Defendant proposes that he “reside with his fiancé, Paige Merriweather, in Nashville,

Tennessee.” (Id.).

        The Government argues in response that Defendant has not shown “extraordinary and

compelling reasons” as required for compassionate release. (Doc. No. 68 at 6). The Government

first notes that there is “limited information to assess [Defendant’s] reported asthma.” Therefore,

the Government argues that “based on the limited nature of the medical records, the undersigned

opines that there does appear to be evidence substantiating that the defendant may have moderate

to severe asthma.” (Id. at 7). The Government then argues that even if Defendant’s asthma

diagnosis was substantiated, a review of Defendant’s medical records reveals that Defendant’s

asthma appears to be well managed. The Government also asserts that BOP has taken extensive




        7
          In his sentencing memorandum, Defendant asserts that the marijuana and firearms belonged to Mr. Cedric
Doss and that Defendant was merely transporting these items for Mr. Doss. (Doc. No. 52 at 4).



    Case 3:18-cr-00331 Document 73 Filed 10/29/20 Page 8 of 18 PageID #: 568
measures to mitigate the risk to inmates. Accordingly, the Government argues that Defendant

cannot show extraordinary and compelling reasons for his release.

       The Government next argues that the “facts of the case, combined with [Defendant’s]

extensive criminal history, demonstrate that release is unwarranted in light of his danger to the

community.” (Id. at 12). Specifically, the Government points to the following facts of the case:

“[D]efendant, as a previously convicted felon, not only knowingly possessed two stolen, loaded

guns. He also had distribution quantities of drugs and conspired to sell narcotics.” (Id.). In regard

to Defendant’s criminal history, the Government points out that Defendant has been involved with

the criminal justice system numerous times, including previous narcotics and weapons offenses.

(Id. at 12 (citing PSR at ¶¶ 48, 54)).

       The Government further argues that even if the Court were to conclude that Defendant was

not a danger to the community, the Motion should be denied because the Section 3553(a) factors

militate against granting the Motion. (Id. at 12-14). Specifically, the Government asserts that the

30-month sentence “reflects the seriousness of the crime, promotes respect for the law, and

provides just punishment for this firearm and narcotics offense”; and a shortened sentence would

not accomplish these goals. (Id.). Additionally, the Government argues that because Defendant has

only served a small portion of his (below-guideline range) sentence, a shortened sentence would

create unwarranted sentencing disparities among defendants with similar records who have been

found guilty of similar conduct. (Id. at 14-15).

       Finally, the Government argues that Defendant’s Motion should be denied because

Defendant has not proposed an adequate release plan. (Id. at 11). The Government asserts that the

“concern regarding the release plan is that less than two years ago, the defendant was arrested for

Domestic Assault; and Ms. Merriweather was the alleged victim.” (Id. (citing PSR at ¶ 72)).




    Case 3:18-cr-00331 Document 73 Filed 10/29/20 Page 9 of 18 PageID #: 569
                                            ANALYSIS

       I.      EXTRAORDINARY AND COMPELLING REASONS

       In addressing the merits, the Court first must determine whether “extraordinary and

compelling reasons” exist for Defendant’s compassionate release under the standards set forth by

U.S.S.G. § 1B1.13 and its application note. Defendant bears the burden to show that extraordinary

and compelling reasons exist warranting his release. United States v. Shabudin, 445 F. Supp. 3d

212, 214 (N.D. Cal. May 12, 2020); United States v. Crouch, No. 5:19-CR-00029-TBR, 2020 WL

1963781, at *3 (W.D. Ky. Apr. 23, 2020) (“[Defendant’s] circumstances do not meet the burden

of extraordinary and compelling.”).

       As explained above, the Government argues that Defendant has not demonstrated

“extraordinary and compelling reasons” for compassionate release. In short, the Court need not

decide if Defendant has demonstrated extraordinary and compelling reasons, because the Court

below decides that compassionate release is not available to Defendant even if he were able to

demonstrate extraordinary and compelling reasons.

       III.    DANGER TO THE SAFETY OF ANY OTHER PERSON OR THE
               COMMUNITY

       Defendant can be eligible for compassionate release, such that the Court proceeds to an

analysis of the factors under 18 U.S.C. § 3553(a), only if he is not a danger to other persons or the

community. See U.S.S.G. § 1B1.13. The Court generally perceives the precise issue to be whether

Defendant would pose such a danger if released (and not whether he currently poses a danger

while incarcerated). “[T]he defendant has the burden of proof on the issue of his lack of danger to

others and the community.” See United States v. Rodriguez, No. 3:95CR772, 2020 WL 3260711,

at *1 (N.D. Ohio June 13, 2020). The Court finds that Defendant has not met that burden.




   Case 3:18-cr-00331 Document 73 Filed 10/29/20 Page 10 of 18 PageID #: 570
       As described above, the gist of Defendant’s argument is that he would not pose a danger

to the community if released, because the instant offenses were non-violent, and his possession of

the firearm was only of a “temporary nature” as he was merely transporting the (stolen) firearm

for a friend. (Doc. No. 64 at 10).

       The Court finds that this is not enough to meet Defendant’s burden to demonstrate that he

would not be a danger to the community if he were released. The Court does not presume this

merely because Defendant is currently incarcerated for a serious (though non-violent) offense. The

inquiry is more comprehensive than that, involving most significantly a review of Defendant’s

entire criminal history. Although Defendant was only 37 years old when he was sentenced, he had

a Criminal History Category of V. (PSR at ¶ 59). As the Government points out, Defendant’s

criminal history includes several narcotics and weapons offenses similar to the instant offenses,

including: Weapons Felony Firearm, (id. at ¶ 50), Weapons Felony Firearm – Second Offense, (id.

at ¶ 57), Attempted Delivery/Manufacture of Less than 50 Grams of Narcotic or Cocaine, (id. at ¶

48), and Possession of Marijuana (id. at ¶ 54). Combined with his current offenses, this criminal

record does not convince the Court that Defendant would not pose a danger to the community if

released. See United States v. Holder, No. 1:18CR0609, 2020 WL 4570524, at *3 (N.D. Ohio Aug.

7, 2020) (concluding that the defendant posed a danger to the community based on his criminal

history that included two felony drug trafficking offenses).

       Moreover, the fact that Defendant’s possession of the stolen and loaded firearms was of a

“temporary nature” does not negate a finding of dangerousness. Defendant maintains that he

removed the firearms “from Mr. Doss’s residence in order to help Mr. Doss.” (Doc. No. 52 at 4).

At that time, Mr. Doss was under arrest, and law enforcement had obtained a search warrant for

Mr. Doss’s residence after discovering narcotics on his person. Thus, it appears Defendant moved




   Case 3:18-cr-00331 Document 73 Filed 10/29/20 Page 11 of 18 PageID #: 571
the firearms to prevent discovery of such items by law enforcement. Under these circumstances,

such disrespect for the law does not disprove Defendant’s dangerousness. And the fact (according

to Defendant) that his possession of stolen and loaded firearms was not done by Defendant in

isolation, but rather as concerted nefarious action with someone else, actually suggests heightened

danger; it is axiomatic that jointly undertaken criminal activity poses dangers to society that is not

posed by criminal activity undertaken solo.

        Defendant has a couple of points in his favor. He was on pretrial release (for a total of

almost 9 months) without any established (as opposed to alleged) violations of his conditions of

release. And he was permitted to, and did, self-report to prison. These facts speak well for his

ability to display compliant behavior at least for a relatively short period of time. But they say less

about his ability to remain complaint for a much longer period of time, including the 22-month

period by which his sentence would be shortened were his Motion to be granted.

        Ultimately, Defendant’s criminal record and continuous inability prior to the instant

offenses to correct his criminal behavior demonstrate his repeated disrespect for the law and a

likelihood (though admittedly not a certainty) of recidivism. Accordingly, the Court cannot

conclude that Defendant would not be a danger to other persons or the community if released.8



        IV.      SECTION 3553(a) FACTORS




          8
            It is not lost on the Court that whether someone is a “danger” within the meaning of U.S.S.G. § 1B1.13 in
relatively close cases like this one may be in the eye of the beholder. The notion of a “danger” is not entirely
unambiguous and is rather subjective, with the line between being and not being such a danger being somewhat blurry.
But as the beholder called upon to make the determination in this case, the undersigned cannot find that Defendant is
not a danger.



   Case 3:18-cr-00331 Document 73 Filed 10/29/20 Page 12 of 18 PageID #: 572
        Even if Defendant did demonstrate that he would not be a danger to the community if

released, the Court would still deny the Motion in consideration of the Section 3553(a) factors,

which collectively cut against granting compassionate release for Defendant.

        Th nature and circumstances of the offense cut against compassionate release. As noted

above, Defendant, as a previously convicted felon, knowingly possessed two stolen, loaded guns

and was in possession of distribution quantities of drugs. The Court does not find that the

“temporary nature” of the possession, as Defendant describes it, dissipates the seriousness of these

offenses. This is especially true if (as Defendant claims) the temporary possession was part of

concerted criminal activity undertaken with another person.

        The history and characteristics of Defendant and the need to protect the public from further

crimes of Defendant cut against compassionate release for the same reasons discussed above in

connection with whether Defendant would be a danger if released. Moreover, it is relevant to this

particular factor (and, one may presume, the next factor below), that, as the Government notes,

Defendant’s condition has been managed while in prison and BOP has been taking efforts

(imperfect though they may be) to control the spread of COVID-19. See Ruffin, 2020 WL 6268582,

at *8 (affirming district court’s denial of motion for compassionate release for an inmate-

defendant with serious medical conditions, in part because he “was receiving regular medical

treatment to manage those conditions” and “the prison had adopted sufficient preventive measures

to slow the spread” of COVID-19).

        The need to provide the defendant with needed educational or vocational training, medical

care, or other correctional treatment in the most effective manner likewise does not cut in favor

of compassionate release for Defendant. The Court will first focus on Defendant’s need for medical

care.




   Case 3:18-cr-00331 Document 73 Filed 10/29/20 Page 13 of 18 PageID #: 573
         The Court will not act like it knows the extent to which Defendant’s chances of COVID-

19 infection would be lower if he is released than if he stays in BOP custody, or how much more

likely a bad outcome upon infection would be for him as opposed to someone with a more typical

medical profile. As matter of sheer epistemology, the undersigned cannot and does not know such

things; this is true despite publicly available information from medical experts and public health

officials, inasmuch as they do not always agree with one another on issues related to COVID-19

and inasmuch as some seem to have reversed themselves on various issues over time.9 In short,

information and opinions regarding the prevalence of, effect of, and optimal countermeasures to

COVID-19 have been in constant flux, and it would be folly for the Court to rely blindly on any

particular opinion or factual assertion merely because it comes from a purportedly knowledgeable

or reputable source.

         Having said that, the Court is willing to accept that Defendant is at substantial risk of

COVID-19 infection at FCI Terre Haute, as there are currently 17 active COVID-19 cases in the

facility. See COVID-19, Federal Bureau of Prisons, https://www.bop.gov/coronavirus/ (last

accessed Oct. 28, 2020). The Court is also willing to assume that Defendant’s medical conditions

make him prone to relatively bad outcomes in case of infection.

         But that does not mean that these circumstances ultimately support compassionate release.

For one thing, the Court would merely be speculating as to the extent of the risk of infection at

FCI Terre Haute and as to the likelihood of a bad outcome upon infection. For another thing, to

say the least, it is not like there in no substantial risk of infection outside of BOP custody. For



          9
            It seems clear to the undersigned that certain public health authorities, public health officials, and other
public officials over time have equivocated regarding, or even starkly changed, their views concerning one or more
of numerous issues, including but not limited to: whether COVID-19 can be transmitted person to person; whether
persons should avoid crowds and/or otherwise alter their daily regimen due to the presence of COVID-19 in the United
States; the likely death toll and mortality rate from COVID-19; whether masks/face coverings should be worn; and
the extent to which COVID-19 may be transmitted via contact with inanimate surfaces.



   Case 3:18-cr-00331 Document 73 Filed 10/29/20 Page 14 of 18 PageID #: 574
example, the Tennessee Department of Health reports, in Davidson County, Tennessee (where

Defendant proposes to reside if released), 32,175 “confirmed or probable” and 2,427 “active” cases

of COVID-19 as of October 28, 2020. See Epidemiology and Surveillance Data, Tennessee Dept.

of Health, https://www.tn.gov/content/tn/health/cedep/ncov/data.html (last accessed Oct. 28,

2020). And as is also a matter of public record (and undeniable truth in the undersigned’s personal

experience), these cases have accrued despite substantial steps by both individuals and government

authorities to keep the infection rate down in Davidson County.

       Additionally, given Defendant’s history of criminal activity, Defendant has demonstrated

an unwillingness and/or inability to comply with rules and societal norms in at least some

important respects. This is vital, because under his own theory (and the widely-accepted view

worldwide), decreasing his risk of infection upon release from BOP custody would require him to

observe public/health and societal norms related to COVID-19, such as handwashing, face-

covering and social distancing. For all of these reasons, there is no good basis to believe that

Defendant’s release is likely in actuality—not just theory—to substantially reduce his risk from

COVID-19.

       Defendant additionally asserts that this factor weighs in favor of release because he would

be able to obtain his Court-ordered substance-abuse treatment in the most effective manner if he

were released. (Doc. No. 64 at 11). The Court still finds, as it did at sentencing, that substance

abuse treatment will be beneficial to Defendant after he is released from incarceration. However,

the Court does not think the need to receive such treatment “effectively” results in this factor

weighing in favor of early release. Of course, courts often order substance-abuse treatment (at the

direction of the U.S. Probation Office) as a condition of supervised release, but the ordering of

such treatment is not itself grounds for a shorter sentence. In other words, the mere fact that the




   Case 3:18-cr-00331 Document 73 Filed 10/29/20 Page 15 of 18 PageID #: 575
sentencing court contemplates such treatment upon the defendant’s release does not mean that

defendant’s release should come sooner than it otherwise would.

       The sentencing guidelines do not support compassionate release. Defendant was sentenced

to a below-guidelines sentence. As noted above, the revised sentence requested by Defendant

would amount to an even greater (much greater) downward variance from the guideline range than

the one (of more than one-third, i.e., from 46 months to 30 months) Defendant already received at

sentencing.

       The need to avoid unwarranted sentence disparities among defendants with similar

records who have been found guilty of similar conduct also cuts against Defendant. The sentence

Defendant now seeks would result in a disparately low sentence compared to defendants convicted

of similar conduct with similar criminal history. The guidelines range for Defendant was 46 to 57

months. (Presentence Investigation Report at ¶ 82). The Court accepted the binding plea

agreement; and the Court sentenced Defendant to serve 30 months of imprisonment, a below

guidelines range sentence, as noted above. And Defendant has served only roughly (just under) 8

months of that below-guidelines range sentence. The revised sentence requested by Defendant,

therefore, would amount to a reduction of almost 75 percent from a sentence that already

incorporated a major variance. This would represent an especially large variance from his

guideline sentence, and this fact may weigh against his release. See United States v. Kincaid, 805

F. App’x 394, 395-96 (6th Cir. 2020) (holding that it is appropriate for district courts to consider

the percentage of the overall sentence left to be served when addressing compassionate release

motions); Ruffin, 2020 WL 6268562, at *7 (affirming district court’s denial of motion for

compassionate release, in part because the defendant-inmate “has yet to serve even half of his 25-




   Case 3:18-cr-00331 Document 73 Filed 10/29/20 Page 16 of 18 PageID #: 576
year sentence” and because “the court had already varied downward” by one-sixth the bottom of

the guideline range).

       Although the guidelines of course are advisory only, and there is nothing wrong with

below-guidelines in general, the Court can (and in this instance does) treat such a large requested

variance as tending to frustrate the objective of avoiding unwarranted sentencing disparities among

defendants with similar records who have been found guilty of similar conduct. The Court also

notes that the fact that Defendant has served so little of his (below-guideline) sentence can weigh

against Defendant not only on this factor, but also on other factors. Id. (“We have recognized that

some of the § 3553(a) factors, including the “need to provide just punishment” and “to reflect the

seriousness of the offense,” allow courts to consider the “amount of time” that a defendant has

served on a sentence when deciding whether to grant a sentence reduction.”)

       Accordingly, the Court finds that to grant Defendant compassionate release would create

an unwarranted sentence disparity among defendants with similar records who have been found

guilty of similar conduct. Additionally, a reduction of the Court’s original sentence would also fail

to reflect the seriousness of the offense Defendant committed and would not provide a just

punishment for his conduct. It would also undermine the Court’s attempt to use the sentence to

promote respect for the law and serve as a deterrent for criminal conduct.

       For those reasons, the Court finds that the Section 3553(a) factors weigh in favor of denying

Defendant’s Motion.

                                          CONCLUSION

       Compassionate release is an extraordinary remedy. See, e.g., United States v. Rizzo, No.

CR 16-20732, 2020 WL 2092648, at *3 (E.D. Mich. May 1, 2020). Such remedy is unavailable

here, given that if released, Defendant has not shown that he would not present a danger to other




   Case 3:18-cr-00331 Document 73 Filed 10/29/20 Page 17 of 18 PageID #: 577
persons or the community. Alternatively, even if compassionate release were potentially available,

it would be inappropriate, considering the Section 3553(a) factors.

       For these reasons, the Motion (Doc. No. 64) is DENIED.

       IT IS SO ORDERED.



                                                     _______________________________
                                                     ELI RICHARDSON
                                                     UNITED STATES DISTRICT JUDGE




   Case 3:18-cr-00331 Document 73 Filed 10/29/20 Page 18 of 18 PageID #: 578
